 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth ShorePublishingCo.andMilwaukeePrintingPressmen and Assistants'Union No. 7 affiliated withthe International Printing Pressmen and Assistants'Union of North America, AFL-CIO. Case 30-CA-2159September18, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 19, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges in substance that Respon-dent violated Section 8(a)(1) and (3) of the Act byinterfering with the right of employee Roland Kabitz-ke to file a grievance and pursue it through the Unionand by discriminatorily discharging him for refusingto abandon his grievance.The material facts as found' by the AdministrativeLaw Judge are uncontroverted I and may be brieflysummarized as follows. The Charging Party, Press-men, has represented pressroom employees of theEmployer since 1968. The International Typographi-cal Union has represented the Employer's composingroom employees.Kabitzke, a member of the Pressmen, was intermit-tently 'employed by Respondent as a pressroom flyerfrom 1966 until November 16, 1972, when he wasdischarged.2 In September, the Pressmen initiated astrike against the Employer for the purpose of obtain-ing recognition for the flyers and a contract. On Sep-tember 6, Kabitzke joined the strike and 'did notreturn to work until its termination on September 13 .3Upon his return to work, Respondent asked Kabitzkei In the absence of exceptions to the Administrative Law Judge's factualfindings, we hereby adopt them as our own for our determination herein.2 All events are in 1972 except as otherwise stated.3 Employees represented by both Unions struck the Employer in Septem-ber.while the strike of pressroom employees was of only I week's durationand resulted in the current collective-bargaining agreement between theCompany,and Pressmen, the strike of composing room employees still con-tinues, without resolution of the dispute between the Company and Typogra-to perform work in the unit of Typographers whowere still out on strike. He refused to perform suchwork, and shortly thereafter Pressroom Foreman Me-kow twice temporarily laid off Kabitzke due to lackof work.While Kabitzke said nothing about the first layoff,on October 31 he filed a grievance relating to thesecond layoff, alleging that the layoff violated theseniority and notice requirements of the union con-tract.Kabitzke's grievance was submitted by UnionSteward Zamow to Foreman Mekow in accordancewith the contractual procedure. Later that week, Me-kow gave his written answer denying the grievance.Zamow subsequently pressed Mekow on the griev-ance indicating that he would proceed to the secondstep in the grievance procedure and Mekow stated, inZamow's words: "I don't know what Mr. Polka[Respondent's president] is going to say when he seesthis, but Kabitzke better really watch himself.".On the following Monday, November 6, Polka in-structedMekow to bring Kabitzke to his office. Onthe way, Mekow told Kabitzke in Kabitzke's words:"I should drop my grievance because it would beeasier on me because Polka was a little mad aboutit." In the office, Polka told Kabitzke to "drop itbecause he [Polka] had a number of things he couldfile grievances against me. . . ." Kabitzke, after re-fusing to drop the grievance, returned to work.Immediately after Kabitzke left the office, PolkatoldMekow to prepare a list of Kabitzke's job faultsso that he could file a countergrievance.4 Mekow andthe plant superintendent then prepared a list of fivealleged faults and showed it to Polka, who added twoadditional purported derelictions. Later that sameday, Mekow telephoned Zamow and told him that hehad given the Kabitzke grievance to Polka, and that"Mr. Polka was upset about it, and wanted to knowif there was a . . . grievance form that the Companycould file as countercharges against Kabitzke's griev-ance."Two days later, on November 8, Polka was advisedby the Union that there was no grievance form to beused to list the alleged work derelictions as a counter-charge.Mekow then told the Union that Kabitzkewas being discharged because of a list of work dere-lictions. Immediately thereafter Mekow told Kabitzkehe was discharged, effective November 16. Later thatpliers. In the strike settlement agreement with the Pressmen, Respondentagreed to recognize Pressmen as representative of the pressroom flyers, andthe ensuing contract granted the flyers a substantial wage increase.4Mekow testified that Polka requested him to prepare the list of job faultsimmediately following the meeting in which Kabitzke refused to drop hisgrievance. Although Polka was unable to pinpoint the timing of his requestto Mekow, Polka did not deny that he made the request, nor did he specifical-ly contradict Mekow's testimony In these circumstances, we adopt the Ad-ministrative Law Judge's finding that the request for a list of Kabitzke's jobfaults proximately followed Kabitzke's refusal to drop his grievance.,206 NLRB No. 7 NORTH SHORE PUBLISHING CO.43day, the Union, without filing any grievance, filedcharges in the instantcase, in substance, alleging thatKabitzke was discriminatorily discharged for havingfiled the grievance.Based upon the foregoing facts, the AdministrativeLaw Judge dismissed the complaint, finding that thematters contained therein should be deferred to thecontractual grievance and arbitration procedure inthe manner prescribed byCollyer InsulatedWire, AGulf and Western Systems Co.5We do not agree.As we said inJoseph T. Ryerson and Sons, Inc.," athreat of reprisal for participation in the grievanceprocedure "strikes at the foundation of that grievanceand arbitration mechanism upon which we'have re-lied in the formulation of ourCollyerdoctrine. If weare to foster the national policy favoring collectivebargaining and arbitration as a primary arena for theresolution of industrial disputes, as we sought to do inCollyer,by declining to intervene in disputes best set-tled elsewhere, we must assure ourselves that thosealternative procedures are not only `fair and regular'but that they are or were open, in fact, for use by thedisputants. These considerations caution us againstour abstention on a claim that a respondent hassought, by prohibitedmeans,to inhibit or precludeaccessto the grievance procedures." This led us toconclude in that case that we should address the mer-its of the alleged statutory violation.In the instant case the complaint contains a specificallegation that Kabitzke was discharged for invokingthe very grievance procedure to which Respondentwould have us defer. We cannot entrust such a com-plaint to a procedure the integrity of which is directlychallenged by the allegations of the complaintitself.For the reasons set forth inRyerson,therefore, we donot believe this to be an appropriate case for deferralunderCollyer."In now addressing ourselves to the merits of thecomplaint's allegations, we find, in accord with theAdministrative Law Judge's findings, that prior toKabitzke's filing of the grievance there was never anysuggestionby Respondent that his work derelictionswere serious enough to warrant discharge or otherdisciplinary action. No exceptions were taken to theAdministrative Law Judge's findings that Polka mani-fested animosity toward Kabitzke's filing of the griev-ance, that both Polka and Mekow suggested thatreprisals would ensue if the grievance were not with-drawn, that after the discussion in Polka's office on192 NLRB 837.e 199 NLRB No. 44.7 AlthoughMember Fanning agreeswith ourdisposition herein, he doesnot subscribe to his colleagues'views regardingCollyer,and the policy ofdeferral enunciated in that and subsequent cases. See his dissentinCollyerInsulatedWire, supra.November 6` Polka directed Mekow to draw up a listof derelictions, and that subsequently KabitzkeE wasdischarged for those derelictions after Respondentdecided it could not file a countergrievance. Giventhese now uncontroverted facts, it seems clear to usthat Kabitzke's discharge was but an effectuation ofthe threatened reprisals, which would not, in fact,have occurred were it not for Kabitzke's filing, hisrefusal to drop, and the Union's pressing of, the griev-ance. Accordingly, we find that Kabitzke's dischargeinterfered with his rights and the rights of other em-ployees to file a grievance in violation of Section8(a)(1).We also find that Kabitzke's discharge dis-couraged his union activities in violation of Section8(a)(3).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) and it willeffectuatethe purposesof the Actto assert jurisdiction herein.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By dischargingemployeeRoland Kabitzke be-cause he filed a grievance and engaged in union activ-itiesinconnectiontherewith,'Respondent hasviolated Section 8(a)(1) and(3) of the Act.4.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that it ceaseand desist therefrom and that it take, certain affirma-tive action designed to effectuate the purposes andpolicies of the Act. As the discharge of an employeefor union activities goes to the very heart of the Act,'we find that a broad cease-and-desist order is war-ranted.It has been found that Respondent unlawfully dis-charged Roland Kabitzke effective November 16,1972. Respondent is, therefore, ordered to offer Ka-bitzke immediate and full reinstatement to his formerposition or, if such position no longerexists, to asubstantially equivalent position, without prejudice tohis seniority or other rights and privileges, and tomake him whole for any loss of earnings he may havesuffered as a result of the discrimination against himby payment of a sum equal to that which he wouldnormally have earned, absent the discrimination,from November 16, 1972, to the date of Respondent'soffer of reinstatement, with backpay and interestsEntwistleManufacturingCompany,23NLRB 1058, 44DECISIONS OF NATIONAL LABOR" RELATIONS BOARDcomputed in accordance with the Board's establishedstandards.9 Respondent 'is also ordered to preserveand make available to the Board, upon request, allpayroll records and reports and all other records ne-cessary and useful to determine the amount of back-pay and the right to reinstatement under the terms ofthisOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor 1.ela-tions Board hereby orders that Respondent, NorthShore Publishing Co., Milwaukee, Wisconsin, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Drawing up a list of work derelictions, dis-charging, or otherwise discriminating against any em-ployees for the purpose, in whole or in part, ofdiscouraging the filing or processing of grievances, ormembership, support, and activity inMilwaukeePrinting Pressmen and Assistants' Union No. 7 affili-ated with the International Printing Pressmen andAssistants' Union of North America, AFL-CIO, or inany other labor organization.(b) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights of self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action necessaryto effectuate the purposes and policies of the Act:(a)Offer to Roland Kabitzke immediate, and fullreinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority and otherrights and privileges.(b)Make whole the above-named employee, in themanner set forth in the section herein entitled "TheRemedy," for any loss of pay and benefits he mayhave suffered by reason of the Respondent's discrimi-nation against him.(c)Expunge any record or list of alleged work dere-lictionsused as a pretext for the above-namedemployee's discharge. ,(f)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(g) Post at its,place of business in Milwaukee, Wis-consin, copies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms provided bythe Regional Director for Region 30, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.9 F.W.Woolworth Company,90 NLRB 289;IsisPlumbing and HeatingCo., 138 NLRB 716.10 In theevent that this Order is enforced by a Judgmentof a United StatesCourt of Appeals,the wordsin the noticereading "Postedby Order of theNational LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Roland Kabitzke his former jobor, if such job no longer exist, a substantiallyequivalent position, without prejudice to his sen-iority or other rights and privileges, and WE WILLmake him whole for any loss of pay and benefitshe may have suffered by reason of our discrim-ination against him together with interest thereonat 6 percent per annum.WE WILL NOT draw up a list of work derelictionsor take any other punitive action to discouragethe filing or processing of grievances or any otherlawful union activity.WE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any term or condition of employment ofour employees because of their membership inand activities on behalf of the Union herein, orof any other labor organization of their choice.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist labor organizations, includ-ing the Union herein, to bargain collectivelythrough a bargaining agent chosen by our em-ployees, to engage in concerted activities for the NORTH SHORE PUBLISHING-CO.45purpose of collective bargaining or other mutualaid or protection, or to refrain from any such,activities.NORTH SHORE PUBLISHINGCo.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 2d Floor, Commerce Building, 744North 4th Street, Milwaukee, Wisconsin 53203, Tele-phone 414-224-3861.DECISIONSTATEMENT OF THE CASEMARION C. LADwiIG, Administrative Law Judge: This casewas tried at Milwaukee, Wisconsin, on February 6-7, 1973.The charge was filed by the Union on November 16, 1972,'and the complaint was issued on December21. The com-plaint alleges that the Company, the Respondent, dis-charged an employee for filing a grievance,in violation ofSection 8(a)(1) and (3) of the National Labor Relations Act.The threshold question is whether the Board, under theCollyerdoctrine, should defer to the contractual grievanceand arbitration' procedure,when an employee is alleged tohave been discharged for attempting to utilize the grievanceprocedure to resolve an earlier dispute.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe General Counsel's brief, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company,a Wisconsin corporation, is engaged in theprinting and publishing business at its plant in Milwaukee,Wisconsin,where it annually receives materials valued inexcess of $50,000 directly from outside the State and per-forms services valued in excess of $50,000 for customerslocated outside the State.The Companyadmits,and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and that theAll dates are in 1972 unless otherwise stated.z TheGeneral Counsel's unopposed motion to correct official transcript,dated March5, 1973,is granted and the transcript is corrected accordingly.Union is a labor organization within themeaning of Section2(5) of the Act.IL ALLEGED UNFAIR LABOR PRACTICESA. Discharge of EmployeeAbout October 31, pressroom flyer Roland Kabitzke fileda grievance alleging that Pressroom Foreman Roger Mekowlaid him off without proper notice and out of seniority. Onlyone other grievance had been filed in the 5 years sinceEugene Polka became president of the Company.The earli-er grievance was filed by Union Steward (or Chapel Chair-man) Walter Zamow after President Polka suspended himfor 3 days in January, telling him (as elicited by companycounsel upon cross-examination of Zamow at the trial here-in) that Polka was "going to- have to do something to showeverybody around here that I am running this Companyand not the Union." (Thereafter,pursuant to charges filedby the Union, the parties signed a formalsettlement agree-ment and the Board entered a decision and order in Case30-CA-1861,ordering the Company to cease and desistfrom discriminating against union stewards,to pay Zamowfor 3 days of lost earnings,and to expunge records of hissuspension,as well as to bargain upon request with theUnion by supplying four separation items of information.The earlier grievance was evidently dropped.)Union Steward,Zamow submitted Kabitzke's grievanceto Foreman Mekow,who gave his written answer later inthe week, denying the grievance. When Zamow then pressedthe grievance further,writing on the grievance form that itwas a bona fide grievance,Mekow stated in effect, as Za-mow credibly testified, "I don't know what Mr. Polka isgoing to say when heseesthis, but Kabitzke better reallywatch himself."On the following Monday, November 6, President Polkainstructed Foreman Mekow to bring Kabitzke to the office.On the way, as Kabitzke credibly testified,Mekow suggest-ed that "I should drop my grievancebecauseitwould beeasier on me because Polka was a little mad about it." Inthe office, Polka himself suggested that "I should drop itbecause he had a number of things he could file grievancesagainst me." (Polka admitted that he may have"asked Mr.Kabitzke to drop his grievance because [Polka] had somegrievance against him.") Kabitzke refused to drop the griev-ance and returned to work. Thereupon, as Foreman Mekowadmitted, Polka indicated he wanted a list of Kabitzke's jobfaults.Mekow and the plant superintendent prepared a listof five purported faults, and showed it to Polka who addedan additional two purported faults. Later that day, Mekowtelephoned Steward Zamow (who had not been present inthe conference with Kabitzke), reported that he had giventhe Kabitzke grievance to Polka, and stated (in Zamow'swords) "Mr. Polka was upset about it, and hewanted toknow if there was a . . . grievance form that the Companycould file as countercharges against Kabitzke's grievance."(Emphasis supplied. In Mekow's pretrial affidavit, whichthe Company introduced into evidence, Mekow stated thatthe purpose of the list of job faults "was to use it as acounter-attack to Kabitzke's grievance and so that we couldget rid of him and terminate his employment.") Two days 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater,on November 8, after learning that there was no griev-ance form to be used to list the seven purported job faultsas a countercharge,the Company announced its decision todischarge Kabitzke,effective November 16.er the Board should assert jurisdiction to protect employeerights, after they have been disregarded by a Respondentwho has demonstrated a propensity to subvert Section 7rights."B. Contractual ProvisionsThe new collective-bargaining agreement(which was en-tered into after the Union struck in September)is effectivefrom April 1,1972,through March 31, 1975.Section 5 of theagreement permits the Company to discharge employees for"proper cause."Section 6,the grievance and arbitrationprocedure,covers"any dispute between the Company andthe Union,"provides for an impartial arbitrator,whose de-cision shall be"final and binding on all parties,"and statesthat"the parties to this agreement accept those proceduresas the sole and exclusive method of seeking adjustment" ofgrievances or disputes.The agreement doesnotspecify whatauthority the authorization has to remedy contract viola-tions.The Company decided at the trial,and,offered, towaive the contractual requirement that grievances be sub-mitted within 10 days.C. Proposed Deferralto Arbitration1.Contentions of the partiesIn its answer, the Company raised as an affirmative de-fense the existence of the contractual grievance procedureas the proper mechanism for resolving the dispute overKabitzke's grievance.(The Company did not argue thispoint at the trial and did not file a brief.)The General Counsel contends that the Board's jurisdic-tion must be asserted in this case for a number of reasons.He argues that"the dispute is not over the terms of thecontract,but whether Kabitzke was discharged for filing agrievance,"and that"itwould be most unseemly to requirethe Union to now use the grievance procedure,after Kabitz-ke was discharged for invoking it." He also contends thatthe Company's "complete disregard for Section 7 employeerightswill not be remedied through an arbitrator's deci-sion,"and that Kabitzke's discharge"necessarily has a chill-ing effect on other unit members who might have occasionto file a written grievance."The General Counsel further argues that unlikeCollyerInsulatedWire,192 NLRB 837 (1971),and National RadioCo., 198 NLRB No. 1(1972), "which at bottom involveddisputes over meanings of contract provisions," the issuehere"involves a discharge motivated by animus towardsemployee invocation of the contract's grievance proce-dure." He contends that whereas the parties in those casespreviously had harmonious and productive relationships,the Company"has been faced with three strikes since Polkabecame president 5 years ago"; the strike by the I.T.U.(which joined the Union in the September strike)has not yetbeen resolved,most of the strikers have been replaced, and'the parties are no longer negotiating;that Zamow was sus-pended in January for carrying out duties in connectionwith being the Union's steward,and the Board's June 16decision and order"shows that Respondent was found guil-ty in taking such action. . . .The entire issue. . .iswheth-2.Concluding findingsInCollyer,192 NLRB 837,the Board held that "When theparties have contractually committed themselves to mutual-ly agreeable procedures for resolving their disputes duringthe period of the contract,we are of the view that thoseproceduresshould beaffordedfull opportunity to function."(Emphasis supplied.)The Board later deferred to arbitra-tion inNational Radio,198 NLRB No. 1, where the questionwhether the discipline imposed by the employer had beenfor cause,or for discriminatory reasons,was pending beforean arbitrator.In neither case had one of the contractualparties obstructed resort to the grievance and arbitrationprocedure.In a more recent case,Joseph T. Ryerson&Sons,199NLRBNo. 44 (1972), the Board did not defer to arbitrationwhere there was a purported "threat of reprisal"against anemployee for his participation in the grievance procedure.The Board distinguishedNational Radioon the grounds,first,that the asserted threat unaccompanied by any disci-pline was not clearly arbitrable under the contract, andsecond,that there was no showing that an arbitrator wouldhave the authority under the contract to consider or remedysuch interference.The Board concluded:We are constrainedto add thatthe violation withwhich this Respondent is charged,if committed,strikeat the foundation of that grievance and arbitration mecha-nismupon which we have relied in the formulation ofourCollyerdoctrine.Ifwe are to foster the nationalpolicy favoring collective bargaining and arbitration asa primary arena for the resolution of industrial dis-putes,as we soughtto do inCollyer,by declining tointervene in disputes best settled elsewhere,we mustassure ourselves that those alternative proceduresare notonly "fair and regular" [citingSpielbergMfg. Co.,112NLRB 1080(1955)] but that theyare or were open, infact, for use bythe disputants.These considerations cau-tion against our abstention on a claim that a respon-denthas sought,by prohibitedmeans, to inhibit orpreclude access to the grievance procedures.It is thisconsideration which persuades us that the issues ofarbitrabilityand contract coverage,discussed above,should not here be left to resolution by the arbitratorasmight be appropriate under other circumstances.(Emphasis supplied.)-Thus,inRyerson,there wasa purported"threat of repri-sal" against an employee for his participation in the griev-ance procedure,whereas in the present case,the complaintalleges the outright discharge of an employee for filing agrievance.It would seem that a discharge for filing a griev-ance,just as much as such a threat, "strikes at the founda-tion of that grievance and arbitration mechanism," and'would"inhibit or preclude access to the grievance proce-dures,"by engendering fearof reprisalin the minds of the NORTH SHORE PUBLISHING CO.47employees.However,the Board has not as yet extended its above-quoted rationale in theRyersoncase to cases in which thealleged law violation is clearly arbitrable-asKabitzke'sdischarge is here,under the"proper cause"provision in theagreement If Kabitzke had filed a grievance,the case couldhave been taken to an arbitrator,who evidently would havebeen authorized(although the agreement does not specifi-cally so provide) to reinstate Kabitzke with backpay in theevent the arbitrator found he was discharged without propercause.There may be merit to General Counsel's argument thatan arbitration award would not be effectual in vindicatingthe employees'Section 7 rights, in view of the purported"chilling effect"Kabitzke's discharge"necessarily"has "onother unit members who might have occasion to file a writ-ten grievance."In the absence of a further remedy,assuringthem that the Company will cease and desist from engagingin such a reprisal in the future,other employees may bereluctant to risk possible discharge,and litigation before anarbitrator,as the price for. filing a grievance.In view of the Board's policy of ensuring that contractualgrievance and arbitration procedures"be afforded full op-portunity to function"and be"open, in fact, for use by thedisputants,"the Board may as a matter of policy want todecide that where the complaint alleges that"a respondenthas sought,by prohibited means"whether by discharge,threat,or otherwise-"to inhibit or preclude access to thegrievance procedures,"itwill rule on the merits of the al-leged statutory violation and require a remedy,in appropri-ate cases,not only of remstatement and backpay,but alsothe posting of a formal notice and the entering of a formalcease-and-desist order,backed by the authority of the Gov-ernment,to dispel the employees'fear of reprisal.Meanwhile,however,I consider myself bound by theBoard's decision inNational Radio,and defer to the con-tractual grievance and arbitration procedure, without rulingon the merits of the seven purported job faults which theCompany listed as the reasons for the discharge.CONCLUSIONS OF LAW'I.The alleged discriminatory discharge of Roland Ka-bitzke is arbitrable under the grievance and arbitration pro-cedure in the collective-bargaining agreement between theCompany and the Union.2.Pursuant to the Board's decision in theNational Radiocase,the complaint herein should be dismissed,subject tothe reservation of appropriate jurisdiction.[Recommended Order omitted from publication.]